          Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 1 of 32




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

                                   :
WILLIS TOWERS WATSON PUBLIC        :•
LIMITED COMPANY and WILLIS RE INC. :
                                   :
                                   :      21-cv-00487
               Plaintiffs,         :
v.                                 :
                                   :
PAUL HERRIOTT                      :
                                   :
               Defendant.
                                   :
                                   :
                                   :
                                   :




      MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’
                                      PLAINTIFFS' MOTION FOR A
     TEMPORARY RESTRAINING ORDER AND A PRELIMINARY INJUNCTION




                                   By:
                                         Scott H. Casher, Esquire
                                         George C. Morrison, Esquire
                                         White and Williams LLP
                                         Times Square Tower
                                         7 Times Square, Suite 2900
                                         New York, NY 10036
                                                   for Plaintiff.
                                         Attorneysfor  Plaintiffs.




26523171v.5
             Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 2 of 32




                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT .....................................................................................................1
                                                                                                                           1
STATEMENT OF FACTS ..............................................................................................................2
                                                                                                                                 2
ARGUMENT .................................................................................................................................10
                                                                                                                                          10
I.        THE RCA REQUIRES APPLICATION OF NEW YORK LAW AND
          EXCLUSIVE VENUE IN NEW YORK ........................................................................10
                                                                                                              10
II.       WILLIS IS ENTITLED TO A TEMPORARY RESTRAINING ORDER
          AND PRELIMINARY INJUNCTION ..........................................................................11
                                                                                                               11
          A.         Willis is Likely to Succeed on the Merits of its Claim that Herriott
                     Breached the Forum Selection Clause in His RCA. ..............................................12
                                                                                                                   12
          B.         Willis is Likely to Succeed on the Merits of its Claims that the RCA is
                     Valid and Enforceable Under New York Law.Law ......................................................13
                                                                                                                        13
                     a.         The Restrictions are Necessary to Protect Willis'              Willis’ Legitimate
                                Interests ......................................................................................................14
                                                                                                                                                14
                                (1)        The Restrictions are Necessary to Protect Willis'                 Willis’ Client Base
                                           ........................................................................................................14
                                                                                                                                                   14
                     b.         The Restrictions are Reasonable in Time and Geographic Scope .............16
                                                                                                          16
                     c.         The Restrictions Do Not Unduly Burden Herriott .....................................17
                                                                                                                    17
                     d.         Herriott Breached the Terms of His RCA and Will Continue To Do
                                So Absent Injunctive Relief .......................................................................18
                                                                                                                                   18
          C.         Willis Will Suffer Irreparable Harm Absent An Injunction. .................................19
                                                                                                                19
                     a.         The California Action. ...............................................................................19
                                                                                                                                      19
                     b.         The Loss of Clients and Customer Goodwill
                                                                 Goodwill. ............................................21
                                                                                                                       21
          D.         The Balance Of the Equities Favors The Preliminary Injunction. .........................22
                                                                                                             22
          E.         The Preliminary Injunction Is In New York's
                                                          York’s Public Interest. ..............................23
                                                                                                                23
III.      ANY BOND THE COURT ORDERS AS SECURITY FOR INJUNCTIVE
          RELIEF SHOULD BE NOMINAL ................................................................................24
                                                                                                                   24
IV.       PLAINTIFFS ARE ENTITLED TO EXPEDITED DISCOVERY ............................25
                                                                                     25
CONCLUSION ..............................................................................................................................25
                                                                                                                                         25




                                                                      -i-
26523171v.5
             Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 3 of 32




                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)
C
CASES
 ASES

159 MP Corp. v Redbridge Bedford, LLC,
   33 N.Y.3d 353 (N.Y. Ct. App. 2019).......................................................................................23
                                                                                                                            23

AEI Life LLC v. Lincoln Ben. Life Co.,
  892 F.3d 126 (2d Cir. 2018)
                        2018).....................................................................................................11
                                                                                                                                  11

Am. Civil Liberties Union v. Clapper,
  804 F.3d 617 (2d Cir. 2015)
                         2015).....................................................................................................12
                                                                                                                                   12

AT&T v. Milgo Elec. Corp.,
  416 F. Supp. 951 (S.D.N.Y) (1976) .........................................................................................21
                                                                                                                             21

Atl. Marine Constr. Co. v. United States Dist. Court,
    571 U.S. 49 (2013) ...................................................................................................................23
                                                                                                                                          23

Ayyash v. Bank Al-Madina,
   233 F.R.D. 325 (S.D.N.Y. 2005) .............................................................................................25
                                                                                                                               25

Babcock & Wilcox Co. v. Control Components, Inc.,
   614 N.Y.S.2d 678 (N.Y. Sup. Ct. 1993) ..................................................................................24
                                                                                                                           24

BDO Seidman v. Hirshberg,
  93 N.Y.2d 382 (1999) ........................................................................................................14,
                                                                                                                               14, 16

Benham Jewelry Corp. v. Aron Basha Corp.,
   No. 97-Civ.-3841 (RWS), 1997 WL 639037 (S.D.N.Y. Oct. 14, 1997) .................................25
                                                                                                    25

Bernstein v. Wysoki,
   77 A.D.3d 241 (N.Y. App. Div. 2010) ....................................................................................13
                                                                                                                           13

BP Prods. N. Am. Inc. v Motor Parkway Amoco,
   2006 U.S. Dist. LEXIS 98029 (E.D.N.Y. Aug. 21, 2006) .......................................................22
                                                                                                               22

Brooke Grp. Ltd. v. JCH Syndicate 488,
   663 N.E.2d 635 (N.Y. 1996) ....................................................................................................22
                                                                                                                                  22

Capstone Logistics Holdings, Inc. v. Navarrete,
   2018 U.S. Dist. LEXIS 216940 (S.D.N.Y. Oct. 25, 2018) ......................................................11
                                                                                                               11

Chemoff Diamond & Co. v. Fitzmaurice, Inc.,
   234 A.D.2d 200, 651 N.Y.S.2d 504 (1st Dep't
                                         Dep’t 1996) .............................................................17
                                                                                                                  17



                                                                   -ii-
26523171v.5
             Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 4 of 32




Citigroup Global Mkts., Inc. v. Mun. Elec. Auth.,
    2014 U.S. Dist. LEXIS 110511 (S.D.N.Y.) .................................................................20,
                                                                                                             20, 21, 24

DeWitt Stern Grp., Inc. v. Eisenberg,
  2013 U.S. Dist. LEXIS 78598 (S.D.N.Y. June 3, 2013 ...........................................................15
                                                                                                                15

Digital Sin, Inc. v. John Doe, 1-176,
   279 F.R.D. 239 (S.D.N.Y. 2012) .............................................................................................25
                                                                                                                               25

Estee Lauder Cos. v. Batra,
   430 F. Supp. 2d 158 (S.D.N.Y. 2006)
                                 2006)......................................................................................24
                                                                                                                            24

General Protecht Group, Inc. v. Leviton Mfg. Co.,
   651 F.3d 1355 (U.S. Ct. App. 2011) ......................................................................13,
                                                                                                            13, 19, 20, 24

Global Telesystems. Inc, v. KPNQwest. N.V.,
   151 F. Supp. 2d 478 (S.D.N.Y. 2001) ("New
                                          (“New York recognizes the
                                              employees”) ............................................................18
   enforceability of covenants not to solicit employees")                                                             18

Gottwald v. Sebert,
   161 A.D.3d 679, 79 N.Y.S.3d 7 (1st Dep't
                                      Dep’t 2018) ...................................................................11
                                                                                                                     11

Int’l Dairy Foods Ass'n
Intl              Ass’n v. Amestoy,
    92 F.3d 67 (2d Cir. 1996)
                        1996).........................................................................................................14
                                                                                                                                      14

Int’l Fashion Prods., B.V. v. Calvin Klein, Inc.,
Intl
    No. 09-CV-0982, 1995 U.S. Dist. LEXIS 2598, 1995 WL 92321 (S.D.N.Y.
            1995)............................................................................................................................20
    Mar. 7, 1995)                                                                                                                            20

J.P. Morgan Secs. LLC v. Quinnipiac Univ.,
    2015 U.S. Dist. LEXIS 67135 (S.D.N.Y.) .........................................................................20,
                                                                                                                    20, 21

Johnson Controls, Inc, v. A.P.T. Critical Sys,
   323 F.Supp. 2d 525 (S.D.N.Y. 2004).....................................................................14,
                                  2004)                                                                   14, 16, 21, 22

L.V:M. v. Lloyd,
   318 F. Supp. 3d 601 (S.D.N.Y. 2018)
                                 2018)......................................................................................23
                                                                                                                            23

Lazare Kaplan Int'l
              Inn Inc. v. KBC Bank NV.,
   337 F. Supp. 3d 274 (S.D.N.Y. 2018)
                                 2018)......................................................................................24
                                                                                                                            24

M/S Bremen v. Zapata Off-Shore Co.,
MIS
   407 U.S. 1 (1972) ...............................................................................................................12,
                                                                                                                                    12, 23

Malcolm Pimie, Inc, v. Werthman,
   280 A.D.2d 934 (4th Dep't
                        Dep’t 2001) ............................................................................................17
                                                                                                                                17




                                                                    -iii-
26523171v.5
            Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 5 of 32




Mallory Factor Inc, v. Schwartz,
                                        Dep’t 1989) ................................................................18
   146 A.D.2d 465 (N.Y. App. Div. First Dep't                                                                       18

Mallory Factor, Inc, v. Werthman,
                         Dep’t. 1989) ...........................................................................................17
   146 A.D.2d 463 (1st Dep't.                                                                                                    17

Marsh USA Inc, v. Karasaki,
   2008 U.S. Dist. LEXIS 90986 .......................................................12,
                                                                                      12, 14, 15, 16, 17, 18, 21, 22

Marsh USA Inc, v. Schuhriemen,
   183 F. Supp. 3d 529 (S.D.N.Y. 2016)
                                 2016)..........................................................................12,
                                                                                                                12, 15, 22

Mercer Health & Benefits LLC v. DiGregorio,
   307 F. Supp. 3d 326 (S.D.N.Y. 2018)
                                 2018)..........................................................................14,
                                                                                                                14, 15, 17

Ministers & Missionaries Benefit Bd. v. Snow,
   26 N.Y.3d 466, 25 N.Y.S.3d 21 (N.Y. 2015) ..........................................................................11
                                                                                                                       11

New York Real Estate Institute. Inc, v. Edelman,
  42 A.D.3d 321, 839 N.Y.S.2d 488 (1st Dep't
                                           Dep’t 2007) ...............................................................17
                                                                                                                      17

New York v. Actavis PLC,
  787 F.3d 638 (2d Cir. 2015)
                        2015).....................................................................................................12
                                                                                                                                  12

Phillips v. Audio Active Ltd.,
                          2007).....................................................................................................13
    494 F.3d 378 (2d Cir. 2007)                                                                                                     13

Renaissance Nutrition. Inc v. Kurtz,
   2012 U.S. Dist. LEXIS 2490 (W.D.N.Y.) ...............................................................................16
                                                                                                                        16

Sanford L.P. v. Esselte AB,
   2015 U.S. Dist. LEXIS 193868 (S.D.N.Y.) .............................................................................20
                                                                                                                        20

Silipos, Inc, v. Bickel,
    2006 WL 2265055 (S.D.N.Y. Aug. 8, 2006) ...........................................................................14
                                                                                                                       14

Solomon Agency Corp. v. Choi,
   2016 U.S. Dist. LEXIS 75949 (E.D.N.Y) ................................................................................15
                                                                                                                         15

Sterling v. Deutsche Bank Nat'l
                          Nat’l Tr. Co.,
    2006-FF6, 368 F. Supp. 3d 723 (S.D.N.Y. 2019) ....................................................................11
                                                                                                                      11

Stewart Org., Inc. v. Ricoh Corp.,
   487 U.S. 22 (1988) ...................................................................................................................11
                                                                                                                                         11

Tanzanian Royalty Expl. Corp. v. Crede CG III, Ltd.,
   2019 U.S. Dist. LEXIS 50310 (S.D.N.Y. Mar. 26, 2019) .......................................................11
                                                                                                               11



                                                                  -iv-
26523171v.5
             Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 6 of 32




Tex. Instruments, Inc. v. Tessera, Inc.,
                             2000)................................................................................................13
   231 F.3d 1325 (Fed. Cir. 2000)                                                                                                 13

Ticor Title Ins. Co. v. Cohen,
   173 F.3d 63 (2d Cir. 1999)
                          1999).....................................................................................14,
                                                                                                                    14, 16, 21, 22

Tourtellot v. Harza Architects, Eng’rs
                                Eng'rs & Consti: Managers,
   55 A.D.3d 1096 (N.Y. App. Div. 2008) ..................................................................................13
                                                                                                                          13

USI Ins. Servs. LLC v. Miner,
   801 F. Supp. 2d 175 (S.D.N.Y. 2011)
                                 2011)......................................................................................15
                                                                                                                            15

Veraldi v. Amer, Analytical Labs, Inc.,
   271 A.D.2d 599, 706 N.Y.S.2d 158 (2d Dep't
                                        Dep’t 2000) ..............................................................18
                                                                                                                  18

Verizon Communications, Inc, v. Pizzirani,
   462 F. Supp. 2d 648 (E.D.P.A. 2006) ......................................................................................24
                                                                                                                             24

Welsbach Elec. Corp. v. MasTec N. Am., Inc.,
  7 N.Y.3d 624, 825 N.Y.S.2d 692 (N.Y. 2006) ........................................................................11
                                                                                                                     11

Williams v. City of New York,
   2018 WL 1785486 (E.D.N.Y. Apr. 13, 2018) .........................................................................14
                                                                                                                     14

Willis of New York, Inc, v. DeFelice,
                        Dep’t 2002) ............................................................................................16
   299 A.D.2d 240 (1st Dep't                                                                                                    16

Winter v. Natural Res. Def. Council, Inc.,
   555 U.S. 7 (2008) ...............................................................................................................12,
                                                                                                                                    12, 22

S
STATUTES
  TATUTES

N.Y.. Gen. Oblig. Law § 5-1402......................................................................................7,
                        5-1402                                                                                      7, 8, 12, 24

OTHER AUTHORITIES
OTHER AUTHORITIES

Fed. R. Civ. P. 65(c) ................................................................................................................24,
                                                                                                                                      24, 25




                                                                   -v-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 7 of 32



                                 PRELIMINARY STATEMENT

        Plaintiffs Willis Towers Watson Public Limited Company ("WTW")
                                                               (“WTW”) and Willis Re Inc.

(“Willis Re")
("Willis                     “Willis”)1 submit this memorandum of law in support of their emergency
         Re”) (collectively, "Willis")1

motion, by order to show cause, for a temporary restraining order and a preliminary injunction. In

their motion, Willis requests that this Court issue an Order enjoining Paul D. Herriott ("Herriott"),
                                                                                        (“Herriott”), a

former employee of Willis Re, from prosecuting an action in California, in which he seeks injunctive

and declaratory relief against Willis, in violation of the exclusive New York forum selection clause,

and New York choice of law clause, contained in a non-solicitation restrictive covenant agreement

(“RCA”) that Herriott signed during his employment with Willis Re. Willis further requests that this
("RCA")

Court issue an Order enjoining Herriott from violating the non-solicitation provisions in his RCA by

soliciting and servicing certain Willis Re clients with his new employer, TigerRisk Partners, LLC

(“TigerRisk Partners")
("TigerRisk Partners”) - a significant and direct competitor of Willis Re.

        On January 6, 2021, Herriott, along with nine other Willis Re employees who are members of

Herriott’s reinsurance brokerage team, abruptly and simultaneously resigned from Willis Re by
Herriott's

                                             Herriott’s last day of employment with Willis Re was
sending notice of his resignation via email. Herriott's

January 21, 2021. Herriott joined TigerRisk Partners on January 22, 2021 as a reinsurance broker and

part of a larger team of nine other reinsurance brokers who have already departed or are about to

depart from Willis Re. The team's
                           team’s annual book of business is in excess of $15 million dollars. Despite

agreeing to narrowly tailored covenants regarding certain clients and agreeing to have all disputes

under his RCA decided exclusively by the courts in New York, Herriott is blatantly violating his RCA

by seeking an order from a California court to declare his RCA unenforceable to enable him to

impermissibly move certain Willis Re clients to his new employer.




11 Willis Re is an indirect subsidiary of WTW.

26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 8 of 32



        On January 20, 2021, Willis Re filed a Complaint For Declaratory and Injunctive Relief with

this Court seeking to declare the above referenced RCA valid and enforceable. See Complaint For

Declaratory and Injunctive Relief, ECF No. 1. Despite this pending action and the exclusive New

York forum selection clause contained in the RCA, Herriott and his new employer, TigerRisk

Partners, LLC, commenced an action on January 22, 2021 in the Superior Court of California, County

of San Francisco against Willis seeking injunctive relief and a declaration that the very same RCA

provisions are void and unenforceable. Moreover, despite the RCA containing a New York choice

of law provision, Herriott and TigerRisk Partners'
                                         Partners’ California action seeks to invalidate the covenants

in the RCA under California law and not New York law.

        Willis removed the California Action to the Northern District of California.             Absent

emergency intervention from this Court, Herriott will continue to prosecute the same legal issues in

California in clear violation of his RCA. As a result, Willis will be subject to burdensome, fast paced,

and duplicative litigation in a state outside of the bargained-for jurisdiction. As more fully discussion

below, Willis will succeed on the merits of its claims and will continue to sustain irreparable harm

unless Herriott is enjoined from prosecuting the claims in California. Under these circumstances, a

temporary restraining order and preliminary injunction is warranted and Herriott should be enjoined

from further prosecuting the California Action.

                                     STATEMENT OF FACTS

        As a leading reinsurance broker, Willis Re, among other things, secures treaty reinsurance for

                                 3).2 Treaty casualty reinsurance is coverage purchased by primary
                               ¶ 3).2
its clients (Bradshaw Decl. at ¶

casualty insurers to cover a block of risks held in the primary casualty insurer's
                                                                         insurer’s book of business. Id.

The insurance company pays an annual premium, and Willis Re, as the broker, receives a percentage



2
2 The facts set forth herein are taken from the January 28, 2021 Declaration of James Bradshaw
(“Bradshaw Decl.").
("Bradshaw  Decl.”).
                                                  -2-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 9 of 32



of that premium. Id. The nature of the reinsurance and brokerage business is such that client and

prospective client’s
            client's identities, preferences, risk tolerances and other similar information is extremely

                 ¶ 4. Such information, which allows companies such as Willis Re to serve clients,
valuable. Id. at ¶

could also be used by competitors to entice a client away from Willis Re. Id. This information

provides Willis Re with a competitive advantage in providing reinsurance brokerage services at

competitive pricing to its clients. Id. at ¶
                                           ¶ 5. Willis Re provides extensive research, information, and

training in particular areas of specialty so that employees can meet the needs of its clients to develop

optimal risk management solutions. Id.

        From May 12, 2003 to January 21, 2021, Herriott was employed by Willis Re, based in Willis

Re’s San Francisco, California office. Id. at ¶
Re's                                          ¶ 6. From 2010 to January 21, 2021, Herriott reported

to James Bradshaw, the Chief Executive Officer of Willis Re. Id. at ¶¶
                                                                    ¶¶ 2, 6. Willis Re employed

Herriott as an Executive Vice President and National Sales Director. Id. at ¶
                                                                            ¶ 7. He was a member of

the North American Executive committee which establishes and implements sales and client

management strategies across North America. Id. His duties also included reinsurance brokerage

services for Willis Re clients in its healthcare and professional liability segments, which includes,

among other things, placing reinsurance requested by insurance clients with reinsurance companies

on the best terms available, advising clients on how to structure their reinsurance coverage, marketing

clients’ reinsurance programs to reinsurers, managing clients'
clients'                                              clients’ reinsurance programs and helping

clients process reinsurance claims. Id.

        Herriott was also the head of sales for Willis Re in North America, and has managed Willis

Re sales software rollout and usage across North American branches of the online client relationship

management tool that Willis Re uses for client development and ongoing care and management of

clients. Id. at ¶
                ¶ 8. Herriott managed Willis Re sales support staffing and products (e.g., Request for

Proposals) accessed by all branches across Willis Re in North America. Id. He has also managed

                                                  -3-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 10 of 32



Willis Re sales conferences, and tracked and reported on Willis Re's
                                                                Re’s sales "pipeline"
                                                                           “pipeline” across all branch

offices in North America, to the North American Executive Committee, and to Willis Re's
                                                                                   Re’s Global

Executive Committee. Id.

        Through his many senior roles, Herriott had unique insights into Willis Re's
                                                                                Re’s strategy and

                  ¶ 9. He participated on a weekly Willis Re executive call wherein participants
direction. Id. at ¶

discussed day-to-day management of the business units in North America. Id.                Herriott also

participated in multiple meetings in New York to address broader core strategies around growth,

hiring, investments, sales and operations. Id.       His responsibilities at Willis Re also included

maintaining and servicing existing client relationships, managing the profitability of his book of

business, and acquiring new clients. Id.

        By virtue of his position at Willis Re, Herriott was provided with and given access to highly

confidential and proprietary information, including trade secrets. Id. at ¶
                                                                          ¶ 10. To ensure the success

of employees like Herriott, Willis Re provided him with the resources necessary to do his job and

develop and nurture these important client relationships with new, existing and potential clients

including office space, marketing support, computer systems, administrative, clerical and sales

support, research, travel and expense reimbursement, all of which was provided at hundreds of

thousands if not millions of dollars in expense to Willis Re. Id. at ¶
                                                                     ¶ 11.

        Herriott benefited from Willis Re's
                                       Re’s advertising, goodwill, name recognition, and promotional

                  ¶ 12. The competitive, confidential and proprietary information gathered and
marketing. Id. at ¶

generated by Willis Re through its employees has been compiled over many years at significant

expense. Id. at ¶
                ¶ 13. To protect these investments, information and customer relationships from unfair

competition, Willis Re requires most or all of its employees to enter into agreements that contain

reasonable and narrowly tailored restrictive covenants that prohibit the use and disclosure of

confidential and proprietary information and restricts the solicitation of certain clients and prospective

                                                   -4-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 11 of 32



clients and the solicitation of employees during employment and for a reasonable period of time post-

separation. Id. Such restrictive covenants are accepted and utilized industry-wide as reasonable and

necessary to prevent unfair competition. Id. These common restrictions do not prevent employees

from working in the industry for other competitors. Id. Rather, they only ensure fair competition

through the protection of certain valuable account relationships and confidential information. Id.

                             Herriott’s new employer, Tiger Risk Partners LLC, utilizes similar
Upon information and belief, Herriott's

restrictions in its employment agreements. Id.

           On January 6, 2021, Herriott, along with nine other Willis Re employees who are members of

his team, abruptly and simultaneously resigned from Willis Re by sending notice of his resignation

via email to Bradshaw. Id. at ¶ 15.3 Herriott's
                              ¶ 15.3 Herriott’s last day of employment with Willis Re was January

21, 2021, following expiration of a fifteen (15) day notice period. Id. On or about January 8, 2021,

it was publicly announced in the media that Herriott would be joining TigerRisk Partners LLC, a

direct competitor of Willis Re, as a reinsurance broker and part of a larger team of nine other

reinsurance brokers who have already departed or are about to depart from Willis Re. Id. at ¶ 16.4
                                                                                            ¶ 16.4

Herriott started work at TigerRisk Partners on January 22, 2021. Id. The team's
                                                                         team’s annual book of

business for Relevant Clients (as defined in their agreements), is in excess of $15 million dollars. Id.

   ¶ 17.
at ¶

                                                       compensation5 offered only to select employees,
           As a condition of an award of extraordinary compensations

Herriott entered into an RCA with WTW, which was comprised of the following: (1) an April 2, 2018

Agreement of Restrictive Covenants and Other Obligations For Employees In The United States (id.

at ¶ 19)6; an April 1, 2019 Agreement of Restrictive Covenants and Other Obligations For Employees
   ¶ 19)6;


3
3   A true and accurate copy of that email is annexed to the Bradshaw Decl. as Exhibit A.
4
4   A true and correct copy of the announcement is annexed to the Bradshaw Decl. as Exhibit B.
5
5   The compensation award included stock with a current value in excess of $450,000.
6
6   A true and accurate copy is annexed to the Bradshaw Decl. as Exhibit C.

                                                   -5-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 12 of 32



In The United States (id. at ¶ 20)7; and (3) an April 1, 2020 Agreement of Restrictive Covenants and
                             ¶ 20)7;

Other Obligations For Employees In The United States (id. at ¶ 21).8
                                                             ¶ 21).8

         The RCA provides the following with respect to Confidential Information:

                                Company’s prior written consent, the Associate shall not directly or
                 Without the Company's
                                                             Associate’s employment with any Employer,
                 indirectly, at any time during or after the Associate's
                 disclose any Confidential Information and shall use the Associate's
                                                                              Associate’s best efforts to
                 prevent the taking or disclosure of any Confidential Information to a Competitor, or
                 otherwise, except as reasonably may be required to be disclosed by the Associate in
                 the ordinary performance of his or her duties for Employer or as required by law.

       The RCA does not prevent Herriott from working for a competitor like Tiger Risk, but further
       provides with respect to Non-Solicitation:

                 [Mr. Herriott] shall not, for the Relevant Period, directly or indirectly for a Competitor
                 or otherwise:

                 1.1.1. within the Relevant Area, solicit any Relevant Client or Relevant Prospect for
                 the purposes of any Business which competes or will compete or seeks to compete
                 with the Restricted Group;
                 1.1.2. within the Relevant Area, accept, perform services for, or deal with any
                 Relevant Client or Relevant Prospect for the purposes of any Business which competes
                 or will compete or seeks to compete with the Restricted Group;
                 1.1.3. solicit for employment or entice away from the Restricted Group any Key
                 Personnel; or
                 1.1.4. employ or engage or endeavour to employ or engage any Key Personnel.
        The RCA further provides the following key definitions, among others:

                 “Confidential Information”
                 "Confidential   Information" shall mean all trade secrets and non-public information
                 concerning the financial data, strategic business plans, and other non-public,
                 proprietary, and confidential information of the Restricted Group. Confidential
                 Information includes, but is not limited to, the following information: identities of
                 Relevant Clients and Relevant Prospects; identities of companies from which any
                 Subsidiary obtains insurance coverage for Relevant Clients and Relevant Prospects;
                 policy terms, conditions, rates and expiration dates pertaining to Relevant Clients and
                 Relevant Prospects; risk characteristics of Relevant Clients and Relevant Prospects;
                 and non-public information of the Restricted Group concerning insurance markets for
                 particular risks. Confidential Information shall not include information that is within
                 public domain, provided that Associate was not responsible, directly or indirectly, for
                                                                                       Group’s consent.
                 such information entering the public domain without the Restricted Group's



7
7   A true and accurate copy is annexed to the Bradshaw Decl. as Exhibit D.
8
8   A true and accurate copy is annexed to the Bradshaw Decl. as Exhibit E.
                                                    -6-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 13 of 32



                 “Key Personnel”
                 "Key  Personnel" shall mean any person who is at the date the Associate ceases to be
                 an employee of Employer or was (i) at any time during the period of twelve (12)
                 months prior to that date employed by the Restricted Group, (ii) an employee with
                 whom Associate had dealings, and (iii) employed by or engaged in the Business in a
                 managerial capacity, or was an employee with insurance, reinsurance or other
                 technical expertise.
                 “Relevant Area"
                 "Relevant  Area” shall mean the counties, parishes, districts, municipalities, cities,
                 metropolitan regions, localities and similar geographic and political subdivisions,
                 within and outside of the United States of America, in which the Employer, the
                 Company or any of its Subsidiaries has carried on Business in which the Associate
                 has been involved or concerned or working on at any time during the period of
                 twelve (12) months prior to the date on which the Associate ceases to be employed
                 by Employer.
                 “Relevant Client"
                 "Relevant   Client” shall mean any person, firm or company who or which at any
                 time during the period of twelve (12) months prior to the date on which the
                 Associate ceases to be employed by Employer is or was a client or customer of
                 the Employer, the Company or any of its Subsidiaries or was in the habit and/or
                 practice of dealing under contract with the Employer, the Company or any of its
                 Subsidiaries and with whom or which the Associate had dealings related to the
                 Business or for whose relationship with the Employer, the Company or any of its
                 Subsidiaries the Associate had responsibility at any time during the said period.
                 “Relevant Period"
                 "Relevant   Period” shall mean the period of twenty four (24) months following
                 the date on which the Associate ceases to be employed by Employer.
                 “Relevant Prospect”
                 "Relevant  Prospect" shall mean any person, firm or company who or which at any
                 time during the period of six (6) months prior to the date on which the Associate
                 ceases to be employed by Employer was an active prospective client of the
                 Employer, the Company or any of its Subsidiaries with whom or with which the
                 Associate had dealings related to the Business (other than in a minimal and non-
                 material way).
      With respect to choice of law, the RCA provides:
                 This [Agreement] shall be governed by and construed in accordance with the laws of
                 the state of New York, without regard to its conflicts of law principles.
      With respect to the forum for disputes, the RCA provides:
                 Any suit, action or proceeding arising out of or relating to this RCA shall only be
                 brought in the State and Federal Courts located in the County of New York, State of
                 New York and the Parties hereto irrevocably and unconditionally submit accordingly
                 to the exclusive jurisdiction of such courts for the purpose of any such suit, action or
                 proceeding. The Associate hereby irrevocably and unconditionally waives any
                 objections he or she may now have or hereafter have to the laying of the venue of any
                 suit, action or proceeding arising out of or relating to this RCA in the foregoing courts.
                 The Associate further acknowledges that for purposes of N.Y.C.P.L.R. 327(b) and
                 N.Y. G.O.L. Section 5-1402, the value of the Plan is in excess of One Million Dollars
                 ($1,000,000) and the Associate hereby further irrevocably and unconditionally waives


                                                    -7-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 14 of 32



                 any claim that any such suit, action or proceeding brought in the foregoing courts has
                 been brought in an inconvenient forum.
        On January 11, 2021, Willis Re's
                                    Re’s Chief Counsel, Sheri E. Bloomberg, reminded Herriott, via

letter, of his contractual obligations to Willis under the RCA. Id. at ¶ 27.9 On January 14, 2021,
                                                                       ¶ 27.9

Bloomberg again reminded Herriott, via email, of his contractual obligations to Willis under the RCA.

Id. at ¶ 28.10 On January 20, 2021, Bloomberg again reminded Herriott, via letter, of his duties owed
       ¶ 28.10

to Willis under the RCA and requested that Herriott confirm in writing by 5:00 p.m. EST on January

20, 2021 his agreement to fulfill these duties. Id. at ¶ 29.11 Willis Re received a vague response from
                                                       ¶ 29.11

Herriott and not a clear confirmation that he would abide by his restrictive covenants. Id. On January

                                                                                        Court.12 The
20, 2021, Willis Re filed its Complaint for Declaratory and Injunctive Relief with this Court.12

same day, on January 20, 2021, Willis, through its counsel, notified TigerRisk Partners, via letter and

email, of the above letters and agreements and the Complaint filed on January 20, 2021 in this action
                                                                      13
and provided TigerRisk Partners with copies of the same. Id. at ¶
                                                                ¶ 30.
                                                                  30.13  On January 21, 2021, Willis

Re’s Chief Counsel, Sheri E. Bloomberg, again requested via letter that Herriott clarify and confirm
Re's
                                                                   14
that he will be adhering to the covenants in the RCA. Id. at ¶
                                                             ¶ 31.
                                                               31.14

        Instead of responding to Willis Re to clarify and confirm that he will be adhering to the

covenants in the RCA, and instead of petitioning this Court for relief as required by the RCA, Herriott

and TigerRisk, represented by the same counsel, filed a complaint on January 22, 2021 -- two days

after the action before this Court was commenced -- in the Superior Court of the State of California,

County of San Francisco, CGC-21-589171 (the "California
                                            “California Action")
                                                        Action”) against Willis. Id. at ¶
                                                                                        ¶ 32. Willis



99 A true and accurate copy of the letter is annexed to the Bradshaw Decl. as Exhibit F.
 10
 113 A true and accurate copy of the email is annexed to the Bradshaw Decl. as Exhibit G.
 11
11   A true and accurate copy of the letter is annexed to the Bradshaw Decl. as Exhibit H.
 12
12 Declaration of Scott H. Casher, dated January 27, 2021 ("Casher
                                                              (“Casher Decl.").
                                                                         Decl.”).
 13
13   A true and accurate copy of the letter and emails to counsel for TigerRisk Partners, LLC is annexed
to the Casher Decl. as Exhibit A.
 14
14   A true and accurate copy of the email is annexed to the Bradshaw Decl. as Exhibit J.

                                                  -8-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 15 of 32



filed their Notice of Removal timely, removing the action to the United States District Court, Northern
                                    15
District of California. Id. at ¶
                               ¶ 33.
                                 33.15 By filing the California Action against Willis, Heniott
                                                                                       Herriott has

                                    ¶ 34. Willis will be seeking to have that impermissible California
materially breached the RCA. Id. at ¶

Action dismissed because all disputes under the RCA must be brought in New York. This Court

therefore can and should decide all disputes regarding the RCA.

          Permitting the California Action to proceed in direct violation of the RCA will require that

Willis simultaneously litigate in multiple jurisdictions claims based on the same set of underlying

facts.    Permitting the California Action to proceed will also cause Willis significant business

disruption, substantial and unnecessary costs, and will divert significant resources, including time,

                                                                                ¶ 37. Willis will be
money and employees, away from the strategic priorities of the business. Id. at ¶

required to engage in duplicative document productions, as well as deposition testimony from many

                                                          ¶ 38. This will further compel Willis Re's
of the same Willis witnesses on the same subjects. Id. at ¶                                     Re’s

business, client services and legal personnel to expend unnecessary time and resources on duplicative

document productions, and to prepare for and provide duplicative deposition testimony. Id. at ¶
                                                                                              ¶ 39.

          The differing procedural rules in California, and the fact that the two actions can be expected

to proceed to according to materially varying schedules, will significantly complicate effort to

coordinate discovery and eliminate redundancies. Id. at ¶
                                                        ¶ 40. Litigating the California Action has

thus far already required the expenditure of significant resources, which include the expenditure of

time and money retaining outside counsel in a different jurisdiction. Id. at ¶
                                                                             ¶ 41. In addition, the

prospect of inconsistent rulings and adverse injunctive relief resulting from the California Action

stands to impact Willis Re's
                        Re’s customer relationships and good will with the Relevant Clients. Id. at ¶
                                                                                                    ¶

42.




15
15   A true and correct copy of the Notice of Removal is annexed to the Bradshaw Decl. as Exhibit K.
                                                    -9-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 16 of 32



        Moreover, it is now clear that Herriott, who utilized the resources of Willis Re to acquire

multi-million dollar customer relationships, for which he was well compensated, is now trying to take

those customer relationships from Willis Re to TigerRisk Partners, which will cause irreparable harm

to Willis Re and which is incapable of precise calculation, and monetary damages alone are

inadequate to compensate Willis Re. Id. at ¶
                                           ¶ 43. Willis is not trying to stop Herriott from working for

TigerRisk Partners. Id. at ¶
                           ¶ 44. He is free to do so, but he cannot breach his RCA by soliciting or

servicing certain customers he worked for while at Willis Re. Id.

        Unless injunctive relief is granted enforcing the RCA, Willis Re will suffer irreparable harm

by way of loss of or damage to its client relationships, client goodwill, and client revenues; threat to

office stability, morale, and procedures; and present economic loss, which is unascertainable at this

time, and future economic loss, which is presently incalculable. Id. at ¶
                                                                        ¶ 45. In the absence of

                                                  Re’s business and the loss of client goodwill, which
immediate injunctive relief, the damage to Willis Re's

Willis Re has built through the expenditure of substantial effort and expense as detailed above, would

be incalculable. Id. at ¶
                        ¶ 46. Willis Re stands not only to lose clients and employees to a competitor,

but also lose the referrals from existing clients. Id. at ¶
                                                          ¶ 47. Herriott's
                                                                Herriott’s unlawful acts will also result

                            Re’s image of dependability, stability, and client service, the loss of client
in the tarnishing of Willis Re's

confidence, the loss of talent to a competitor, and the loss of office stability and morale. Id. at ¶
                                                                                                    ¶ 48.

Only an immediate injunction can prevent the irreparable harm that Defendants will continue to cause

                            ¶ 49.
and seek to achieve. Id. at ¶

                                             ARGUMENT

I.      THE RCA REQUIRES APPLICATION OF NEW YORK LAW AND EXCLUSIVE
        VENUE IN NEW YORK

        The RCA Herriott signed expressly provides that it is governed by and construed in

accordance with New York law, without regard to conflicts of law principles. The choice of law

provision clearly manifested the intent of Willis and Herriott to be governed by the law of New York.
                                                  -10-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 17 of 32



See AEI Life LLC v. Lincoln Ben. Life Co., 892 F.3d 126, 132 (2d Cir. 2018) (citing Welsbach Elec.

Corp. v. MasTec N. Am., Inc., 7 N.Y.3d 624, 629, 825 N.Y.S.2d 692, 694 (N.Y. 2006) (noting that

courts should not alter agreements that are clear and unambiguous); Tanzanian Royalty Expl. Corp.

v. Crede CG III, Ltd., 2019 U.S. Dist. LEXIS 50310, at *39 n.9 (S.D.N.Y. Mar. 26, 2019) (applying

             “[p]er the terms of the parties'
New York law "[pier                  parties’ agreements").
                                              agreements”). "New
                                                            “New York courts should not engage in

any conflicts analysis where the parties include a choice-of-law provision in their contract.”
                                                                                    contract." Ministers

& Missionaries Benefit Bd. v. Snow, 26 N.Y.3d 466, 474, 25 N.Y.S.3d 21, 26 (N.Y. 2015). In

addition, New York courts refuse to consider the public policy of other states when determining

whether a choice of law provision should be overturned. See Capstone Logistics Holdings, Inc. v.

Navarrete, 2018 U.S. Dist. LEXIS 216940, at *66 (S.D.N.Y. Oct. 25, 2018) (citing Gottwald v.

Sebert, 161 A.D.3d 679, 680, 79 N.Y.S.3d 7, 8 (1st Dep't
                                                   Dep’t 2018). New York law applies and the Court

              Herriott’s attempt to "forum
should reject Herriott's            “forum shop"
                                           shop” to avoid application of New York law.

        Furthermore, the RCA provides that any suit, action or proceeding arising out of or relating

to the Agreements shall only be brought in the State and Federal Courts located in the County of New

York, State of New York. The forum-selection clause represents the agreement of the parties as the

proper forum. See Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 31 (1988). "[F]orum-selection
                                                                             “[F]orum-selection

clauses, bargained for by the parties, protects their legitimate expectations and furthers vital interest

               system.” Stewart Org., Inc., 487 U.S. at 33 (Kennedy, J., concurring). Heniott
of the justice system."                                                               Herriott expressly

agreed that all disputes under the RCA must be decided in New York and has therefore waived any

objections he may have to the venue of any suit, action or proceeding by virtue of entering into the

RCA.

II.     WILLIS IS ENTITLED TO A TEMPORARY RESTRAINING ORDER AND
        PRELIMINARY INJUNCTION

        The standard for obtaining a temporary restraining order and a preliminary injunction are

identical. Sterling v. Deutsche Bank Nat'l
                                     Nat’l Tr. Co., 2006-FF6, 368 F. Supp. 3d 723, 726-27 (S.D.N.Y.
                                                  -11-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 18 of 32



                            “(1) irreparable harm; (2) either (a) a likelihood of success on the
2019). The movant must show "(1)

merits, or (b) sufficiently serious questions going to the merits of its claims to make them fair ground

for litigation, plus a balance of the hardships tipping decidedly in favor of the moving party; and, (3)

                                               interest.” New York v. Actavis PLC, 787 F.3d 638, 650
that a preliminary injunction is in the public interest."

(2d Cir. 2015); Marsh USA Inc, v. Schuhriemen, 183 F. Supp. 3d 529, 532-533 (S.D.N.Y. 2016)

(citing Am. Civil Liberties Union v. Clapper, 804 F.3d 617, 622 (2d Cir. 2015)); Marsh USA Inc, v.

Karasaki, 2008 U.S. Dist. LEXIS 90986, at *15. In this case, each factor weighs in favor of granting

                            Willis’ favor because it satisfies all preliminary injunction requirements.
a preliminary injunction in Willis'

        A.       Willis is Likely to Succeed on the Merits of its Claim that Herriott Breached the
                 Forum Selection Clause in His RCA.

        As set forth above and below, Willis is likely to succeed on the merits of its claims that Herriott

breached the RCA's
             RCA’s Forum Selection Clause. See Winter v. Natural Res. Def. Council, Inc., 555 U.S.

7, 20 (2008) (citations omitted). Under New York law, the Forum Selection Clause constrains

Herriott to bring any action arising out of or relating to the RCA only in a court located in the County

of New York, State of New York. By agreeing to the New York Forum Selection Clause and then

filing the California Action, Herriott has materially breached the Forum Selection Clause and Willis

is likely to succeed on the merits of its breach of contract claim. The RCA's
                                                                        RCA’s Forum Section Clause

   “prima facie valid."
is "prima       valid.” M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 9-10 (1972). The clause

expressly states:

        Any suit, action or proceeding arising out of or relating to this RCA shall only be brought in
        the State and Federal Courts located in the County of New York, State of New York and the
        Parties hereto irrevocably and unconditionally submit accordingly to the exclusive
        jurisdiction of such courts for the purpose of any such suit, action or proceeding. The
        Associate hereby irrevocably and unconditionally waives any objections he or she may now
        have or hereafter have to the laying of the venue of any suit, action or proceeding arising out
        of or relating to this RCA in the foregoing courts. The Associate further acknowledges that
        for purposes of N.Y.C.P.L.R. 327(b) and N.Y. G.O.L. Section 5-1402, the value of the Plan
        is in excess of One Million Dollars ($1,000,000) and the Associate hereby further irrevocably
        and unconditionally waives any claim that any such suit, action or proceeding brought in the
        foregoing courts has been brought in an inconvenient forum.
                                                   -12-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 19 of 32



        The California Action is a suit, action and proceeding arising out of or relating to the RCA

because Herriott seeks to declare both the choice of law and venue provisions of the RCA void and

unenforceable. As such, the California Action is a quintessential suit, action or proceeding arising

out of or relating to the RCA. See General Protecht Group, Inc. v. Leviton Mfg. Co., 651 F.3d 1355,

                                                court’s finding that a forum selection clause requiring
1358 (U.S. Ct. App. 2011) (upholding a district court's

dispute between the Parties relating to or arising out of an agreement barred a party from prosecuting

an ITC action); Tourtellot v. Harza Architects, Eng'rs
                                                Eng’rs & Consti: Managers, 55 A.D.3d 1096, 1098

(N.Y. App. Div. 2008) (holding that forum selection clause covered "any
                                                                   “any dispute arising under or in

                      agreement” despite that the "dispute"
connection with their agreement"                  “dispute” at issue fell outside the four corners of

the agreement between the parties). See also Bernstein v. Wysoki, 77 A.D.3d 241, 250 (N.Y. App.

Div. 2010).

        With this broad, unambiguous language, the Forum Selection Clause in this case bars Herriott

from bringing "any
              “any suit, action or proceeding"
                                   proceeding” against Willis outside of New York state and federal

courts that arise out of or relate to the RCA. See Phillips v. Audio Active Ltd., 494 F.3d 378, 386-87

               (“[O]bligatory and exclusive language in a forum-selection clause precludes parties
(2d Cir. 2007) ("[O]bligatory

from pursuing alternative forums.")
                          forums.”) By bringing an action against Willis in California that arises out

of and relates to the RCA, Herriott materially breached the Forum Selection Clause. See Tex.

Instruments, Inc. v. Tessera, Inc., 231 F.3d 1325, 1332 (Fed. Cir. 2000) ("Because
                                                                         (“Because the governing law

clause encompasses ITC section 337 proceedings, Tessera breached this provision of the license

agreement by bringing an action against TI at the ITC (which is in Washington, D.C.), rather than in

a court in California, as mandated by the agreement.").
                                          agreement.”).

        B.       Willis is Likely to Succeed on the Merits of its Claims that the RCA is Valid and
                 Enforceable Under New York Law.

        Willis further requests that this Court issue an Order enjoining Herriott from violating the

non-solicitation provisions in his RCA that restrict the soliciting and servicing of certain Willis Re
                                                 -13-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 20 of 32



                               “prohibitory” injunctive relief that does not require a change to the
clients. Notably, Willis seeks "prohibitory"

                                            “sufficiently serious questions going to the merits to
status quo, and thus, must only demonstrate "sufficiently

                            litigation.” Williams v. City of New York, 2018 WL 1785486, at *7 n.17
make them a fair ground for litigation."

                                  Int’l Dairy Foods Ass'n
(E.D.N.Y. Apr. 13, 2018) (quoting Intl              Ass’n v. Amestoy, 92 F.3d 67, 70 (2d Cir.

1996)). Willis meets, and easily exceeds, that bar.

        Under New York law, "contracts
                            “contracts in partial restraint of trade, if reasonable, are permitted."
                                                                                         permitted.”

Ticor Title Ins. Co. v. Cohen, 173 F.3d 63, 70 (2d Cir. 1999). To this end, restrictive covenants are

                                                     “(1) necessary to protect the employer’s
valid and enforceable under New York law if they are "(1)                          employer's

legitimate interests; (2) reasonable in time and area; (3) not unreasonably burdensome to the

employee; and (4) not harmful to the general public."
                                             public.” Silipos, Inc, v. Bickel, 2006 WL 2265055, at

*3 (S.D.N.Y. Aug. 8, 2006) (citing BDO Seidman v. Hirshberg, 93 N.Y.2d 382, 388-89 (1999)). The

RCA’s narrowly tailored covenants satisfy these factors.
RCA's

                 a.    The Restrictions are Necessary to Protect Willis'
                                                                 Willis’ Legitimate Interests

                       (1)    The Restrictions are Necessary to Protect Willis'
                                                                        Willis’ Client Base

                                   employer’s "legitimate
        New York law recognizes an employer's “legitimate interest in protecting client relationships

                                employer’s expense."
developed by an employee at the employer's expense.” Johnson Controls, Inc, v. A.P.T. Critical Sys,

323 F.Supp. 2d 525, at 534 (S.D.N.Y. 2004) (granting plaintiffs
                                                     plaintiff’s motion for a preliminary injunction

in part, enjoining defendants from servicing plaintiffs
                                             plaintiff’s existing customers that defendants served or

solicited for a one year period). See Marsh USA Inc. v. Karasaki, 2008 U.S. Dist. LEXIS 90986, at

                                       plaintiff’s motion for a preliminary injunction in part, and
*51 (S.D.N.Y. Oct. 30, 2008) (granting plaintiffs

          defendant’s argument that the relationship with his former employer's
rejecting defendant's                                                employer’s clients were personal

and based on their desire to work with him only). See also Mercer Health & Benefits LLC v.

DiGregorio, 307 F. Supp. 3d 326, at 350 (S.D.N.Y. 2018) (finding that the non-solicitation




                                                 -14-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 21 of 32



agreements were reasonable to the extent they applied to the solicitation of the employer’s
                                                                                 employer's current

clients, and not potential clients).

        Accordingly, companies like Willis have a legitimate interest in enforcing employee

non-solicitation agreements in order to protect their client relationships. The lifeblood of a reinsurance

brokerage company is its insurer client base, and by extension, the individual reinsurance brokers

whose job it is to acquire, develop, and cultivate the relationships with those clients and service their

business needs. Thus, it is no surprise that numerous courts in this District have enforced restrictive

covenants in the insurance brokerage industry. See, e.g., DiGregorio, 307 F. Supp. 3d at 350

                       brokerage’s legitimate interest in protecting its clients); USI Ins. Servs. LLC
(recognizing insurance brokerage's

v. Miner, 801 F. Supp. 2d 175, 188 (S.D.N.Y. 2011) (recognizing insurance brokerage's
                                                                          brokerage’s legitimate

interest in protecting its clients); Karasaki, 2008 U.S. Dist. LEXIS 90986, at *17 (recognizing

          brokerage’s legitimate interest in protecting its clients)
insurance brokerage's                                       clients);; Solomon Agency Corp. v. Choi,

2016 U.S. Dist. LEXIS 75949, *14 (E.D.N.Y) (finding that insurance brokerage has a legitimate

business interest in protecting former employees from exploiting client relationships and goodwill);
                                                                                          goodwill);

Marsh USA Inc. v. Schuhriemen, 183 F. Supp. 3d 529, 536 (S.D.N.Y. 2016) (finding that insurance

brokerage has a legitimate interest in protecting its clients); DeWitt Stern Grp., Inc. v. Eisenberg,

2013 U.S. Dist. LEXIS 78598, at *1344
                                *13-14 (S.D.N.Y. June 3, 2013) (recognizing insurance brokerage's
                                                                                      brokerage’s

legitimate interest in protecting its clients through a narrowly tailored two-year non-compete

provision).

        At great expense, Willis enabled Heniott
                                         Herriott to acquire, develop, and cultivate direct relationships

with clients over numerous years and at great expense. By imposing narrowly-tailored restrictions on

Herriott’s ability to solicit certain Willis Re clients, the restrictions serve Willis'
Herriott's                                                                      Willis’ legitimate interest

                                                                         Willis’ substantial efforts
in protecting its client base and employees, which was developed through Willis'

and investments. See Karasaki, 2008 U.S. Dist. LEXIS 90986, at *17 (enforcing employee and

                                                   -15-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 22 of 32



customer non-solicitation covenants based on client relationships formed by the employee with the

employer’s assistance, including by providing him a "generous
employer's                                          “generous expense account,"
                                                                      account,” hosting charity

networking events, and offering him the support of other employees to service client accounts);

Renaissance Nutrition. Inc v. Kurtz, 2012 U.S. Dist. LEXIS 2490, at *9 (W.D.N.Y.) (enforcing

restrictive covenant where the employer "supported
                                        “supported [the employees] in developing client

relationships.”); see also Johnson Controls, Inc., 323 F. Supp. 2d at 534 (citing Ticor Title Ins. Co. v.
relationships.");

Cohen, 173 F.3d 63, 70 (2d Cir. 1999) (finding that client relationships are special or unique,

warranting injunctive relief); BDO Seidman, 93 N.Y.2d at 392 ("The
                                                             (“The employer has a legitimate

interest in preventing former employees from exploiting or appropriating the goodwill of a client or

                                                       employer’s expense")
customer, which had been created and maintained at the employer's expense”) (citations omitted).

        Despite the enormous time and expense that Willis incurred cultivating its goodwill and client

relationships, it now stands to unfairly lose those valuable assets to Herriott, and to TigerRisk

          Willis’ direct competitor, if Herriott and TigerRisk Partners are not enjoined. An injunction
Partners, Willis'

is warranted under these circumstances.

                 b.    The Restrictions are Reasonable in Time and Geographic Scope

        The temporal restraints in the RCA are eminently reasonable. The RCA precludes Herriott

from directly or indirectly soliciting or performing services for Willis'
                                                                  Willis’ clients of which he had

business contact for two (2) years following his resignation from Willis Re. New York courts

recognize that restrictions of two (2) years in the same or similar professions as reasonable. See

Marsh USA Inc, v. Karasaki, 2008 U.S. Dist. LEXIS 90986, at *17 (S.D.N.Y.) (citing Willis of New

York, Inc, v. DeFelice, 299 A.D.2d 240, 241 (1st Dep't
                                                 Dep’t 2002) (two year restriction reasonable for

                     broker)).16
high-level insurance broker)).16


16
16                    Willis’ motion and concludes that Herriott disregarded the terms of his RCA,
  If the Court grants Willis'
then the two-year period should run from the date that an order is filed issuing a preliminary

                                                  -16-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 23 of 32



        Moreover, and because the territorial scope of the restrictions are customer based, this

restriction is also inherently reasonable. See id., at 17. See also Malcolm Pimie, Inc, v. Werthman,

280 A.D.2d 934, 935 (4th Dep't
                         Dep’t 2001) (client-based restrictions are not unreasonable); Mallory

Factor, Inc, v. Werthman, 146 A.D.2d 463, 467-68 (1st Dep't.
                                                      Dep’t. 1989). Indeed, the restriction does not

prevent Herriott from earning a living in the reinsurance industry and does not prevent him from

working for Willis competitors like TigerRisk Partners. Rather, the narrowly tailored covenant

prohibits only the solicitation of or providing services to those clients or prospective clients which

Herriott had contact during his employment with Willis Re. See, e.g., DiGregorlo, 307 F. Supp. 3d

at 334 (enforcing customer non-solicitation agreement preventing defendants from being able to

“solicit business from or perform services for any [plaintiff's]
"solicit                                           [plaintiff’s] clients or prospective clients with

whom he or she had contact or about whom he or she obtained confidential information during his or

her last two years of employment for [plaintiff].");
                                     [plaintiff].”); Karasaki. 2008 U.S. Dist. LEXIS 90986, at *3

                                                                 “any former client of the Company
(enforcing provision restricting former employee from soliciting "any

or its affiliates who was such within two (2) years prior to [his] termination of employment and who

was solicited or serviced directly by [him] or where [he] supervised, directly or indirectly, in whole

or in part, the solicitation or servicing activities related to such former clients.").
                                                                            clients.”). The restrictions are

narrowly tailored in both temporal duration and scope and, therefore, they are valid and enforceable

                 c.     The Restrictions Do Not Unduly Burden Herriott

        Enforcement of the restrictions contained in the RCA will not cause Herriott an undue

hardship. Notably, the restrictions do not in any way prevent Herriott from earning a livelihood. See

Chemoff Diamond & Co. v. Fitzmaurice, Inc., 234 A.D.2d 200, 202, 651 N.Y.S.2d 504, 505-506 (1st




injunction. See Karasaki, 2008 U.S. Dist. LEXIS 90986, at *66-67 (citing New York Real Estate
Institute. Inc, v. Edelman, 42 A.D.3d 321, 839 N.Y.S.2d 488 (1st Dep't
                                                                 Dep’t 2007)).
                                                   -17-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 24 of 32



Dep’t 1996) ("There
Dep't       (“There is no reason to suppose that [a two-year non-solicitation] limitation will prevent

                                       [].”); Karasaki, 2008 U.S. Dist. LEXIS 90986, at *54.
defendant from pursuing his livelihood [].");

        Moreover, Willis is not requesting that Herriott step down from his position at TigerRisk

Partners — only that Herriott honor the reasonable non-solicitation and confidentiality restrictions

contained in the RCA. As noted above, the RCA only prevents Herriott from soliciting and servicing

a limited amount of certain clients for a period of two years from the termination of his employment

with Willis. TigerRisk Partners may still use his talent and skills to solicit and service a myriad clients

                                                               Willis’ clients that he had business
on behalf of TigerRisk Partners, so long as he does not pilfer Willis'

contact with during his employment. Accordingly, enforcement of the RCA would not unduly burden

Herriott.

        In addition, the non-solicitation of Willis Re's
                                                    Re’s employees restriction is also valid and

                                                           Herriott’s own employment and do not
enforceable. The restrictions have absolutely no impact on Herriott's

unfairly burden Herriott or interfere with any public interest. See Mallory Factor Inc, v. Schwartz,

                                                 Dep’t 1989). The restriction simply prohibits
146 A.D.2d 465, at 467-468 (N.Y. App. Div. First Dep't

Herriott from interfering with Willis'
                               Willis’ business by trying to sway other Willis Re employees to leave

Willis Re. As such, the employee non-solicitation provision is valid and enforceable. See Global

Telesystems. Inc, v. KPNQwest. N.V., 151 F. Supp. 2d 478, 481 (S.D.N.Y. 2001) ("New
                                                                              (“New York

recognizes the enforceability of covenants not to solicit employees”)
                                                          employees") (citing Veraldi v. Amer,

Analytical Labs, Inc., 271 A.D.2d 599, 600, 706 N.Y.S.2d 158, 160 (2d Dep't
                                                                      Dep’t 2000) (holding that

restrictive covenant containing non-recruitment provision did not violate public policy)).

                 d.    Herriott Breached the Terms of His RCA and Will Continue To Do So
                       Absent Injunctive Relief

        By commencing the California Action, Herriott has already breached his RCA and made clear

that he intends to improperly solicit and service Willis Re clients in violation of his RCA. The RCA

expressly provides that Herriott shall not directly or indirectly solicit or perform reinsurance
                                                   -18-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 25 of 32



brokerage, claims administration, consulting or other business performed by Willis with respect to

clients he had business contact or provided services, and which were Willis Re clients at the time of

his termination.

        C.       Willis Will Suffer Irreparable Harm Absent An Injunction.

                 a.    The California Action.

        Willis will suffer irreparable harm absent an injunction barring litigation in California. Absent

injunctive relief, Willis will suffer irreparable harm that money damages cannot remedy. Without an

injunction, the California Action will continue to deprive Willis of its bargained-for forum and

force it to litigate the same issues on multiple fronts. Swift, equitable relief is crucial and the federal

courts deem these precise harms irreparable and worthy of preliminary injunctive relief.

        For example, in General Protecht Group, Inc. v. Leviton Mfg. Co., 651 F.3d 1355, 1358 (U.S.

Ct. App., 2011) Leviton and General Protecht Group, Inc. ("GPG")
                                                         (“GPG”) agreed to a forum-selection clause

          “[a]ny dispute between the Parties relating to or arising out of this [Agreement] shall be
requiring "[a]ny

prosecuted exclusively in the United States District Court for the District of New Mexico."
                                                                                   Mexico.”

Nevertheless, Leviton sued GPG in both the ITC and the Northern District of California for patent

infringement. Id. GPG filed a declaratory judgment action for breach of contract and declarations of

non-infringement in the bargained-for forum (New Mexico) and sought a temporary restraining order

and preliminary injunction to stop Leviton from proceeding with its ITC and California actions. Id.

The district court granted the preliminary injunction, finding "GPG
                                                               “GPG would likely be irreparably

harmed in the absence of a preliminary injunction because it would be deprived of its bargained-for

forum and because it would likely be forced to litigate the same issues on multiple fronts at the same

time.” Id., at 1363-64. On appeal, the Federal Circuit affirmed and "conclude[d]
time."                                                              “conclude[d] that the district

court’s determination of irreparable harm was proper."
court's                                       proper.” Id., at 1364.




                                                   -19-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 26 of 32



                                    Circuit’s precedent outlined above, Second Circuit courts also
        Consistent with the Federal Circuit's

recognize the type of harm that Willis will suffer as irreparable absent an injunction that stops

Herriott from proceeding with the California Action. By way of further example, in Citigroup

Global Mkts., Inc. v. Mun. Elec. Auth., 2014 U.S. Dist. LEXIS 110511, *1 (S.D.N.Y.), MEAG

and Citigroup agreed to a forum selection clause requiring the parties to bring all actions and

proceedings arising out of the agreement at issue in the United States District Court in the County

of New York. After MEAG initiated an arbitration against Citigroup, Citigroup filed an action

in this Court, seeking injunctive relief to prevent MEAG from proceeding with its arbitration

given the forum selection clause. In granting an injunction, this Court found that "[Once
                                                                                   “[s]ince

Citigroup likely has no obligation to arbitrate its dispute with MEAG, it would be irreparably

harmed by having to spend its resources on the arbitration."
                                               arbitration.” Id., at *3.

        Similarly, in J.P. Morgan Secs. LLC v. Quinnipiac Univ., 2015 U.S. Dist. LEXIS 67135, *1

(S.D.N.Y.), JPMS sought injunctive relief to prevent Quinnipiac from proceeding with an arbitration

against JPMS based on a forum-selection clause requiring "all
                                                         “all actions and proceedings arising out of

the” agreement "be
the"           “be brought in a New York State Court or United States District Court."
                                                                               Court.” Granting

the injunction, this Court determined "[a]s
                                      “[a]s a matter of law, there is irreparable harm when a party is

compelled to arbitrate ... without having agreed to arbitration because that party is forced to expend

                                                    arbitrable.” Id; see also Sanford L.P. v. Esselte
time and resources arbitrating an issue that is not arbitrable."

AB, 2015 U.S. Dist. LEXIS 193868 (S.D.N.Y.) (party suffers irreparable harm when it is forced to

litigate on a second front that it contracted to avoid); Intl
                                                         Int’l Fashion Prods., B.V. v. Calvin Klein, Inc.,

No. 09-CV-0982, 1995 U.S. Dist. LEXIS 2598, 1995 WL 92321, at *2 (S.D.N.Y. Mar. 7, 1995).

        Indeed, the irreparable harm Willis faces are not theoretical. As this Court has long

            “the simultaneous maintenance of two proceedings is an unnecessary duplication of
recognized, "the

judicial and agency effort, not to mention expensive and time-consuming for the litigants."
                                                                                litigants.” AT&T v.

                                                  -20-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 27 of 32



Milgo Elec. Corp., 416 F. Supp. 951, 953 (S.D.N.Y) (1976). Indeed, the additional, unnecessary time

and resources that the out-of-forum actions required in Citigroup and J.P. Morgan were irreparable

harms that only immediate injunctive relief could curtail.

        The same irreparable harm is present here where Herriott flouts the parties'
                                                                            parties’ bargain for a

single forum (New York) and instead hits Willis with a suit in California with a substantial risk of

inconsistent rulings. Simultaneously litigating this out-of-forum proceeding will also force Willis to

expend significant human and financial resources. Specifically, Herriott's
                                                                Herriott’s California Action will

force Willis personnel to expend substantial time, energy, and resources it otherwise could and would

spend on vital business, client services, and legal functions.

        As in Citigroup and J.P. Morgan, Herriott's
                                         Herriott’s California Action irreparably harms Willis as a

matter of law by compelling Willis to expend time and resources to resolve a dispute with Herriott

in a forum outside of the forum to which the parties agreed. This direct and significant impact on

Willis is neither readily quantifiable nor remedied by money damages. Thus, immediate relief from

this Court is required to staunch the profound, irreparable harm that Herriott has caused and will

continue to cause Willis by violating the Forum Selection Clause.

                 b.    The Loss of Clients and Customer Goodwill.

        In addition, it is well established in this Circuit that the loss of client relationships and

customer goodwill that results from the breach of a non-compete clause generally constitutes

irreparable harm. Karasaki, 2008 U.S. Dist. LEXIS 90986, at *40-41 (citing Johnson Controls. Inc,

v. A.P.T. Critical Svs., Inc., 323 F. Supp. 2d 525, 532 (S.D.N.Y. 2004)). As the Second Circuit has

                  “very difficult to calculate monetary damages that would successfully redress the
recognized, it is "very

loss of a relationship with a client that would produce an indeterminate amount of business in years

   come.” Ticor Title Ins. Co. v. Cohen, 173 F.3d 63, 69 (2d Cir. 1999). See Marsh USA Inc, v.
to come."




                                                  -21-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 28 of 32



Schuhriemen, 183 F. Supp. 3d 529, 536 (S.D.N.Y 2016) (citing Ticor Title Ins. Co., 173 F.3d at 69;

Karasaki, 2008 U.S. Dist. LEXIS 90986, at *14; Johnson Controls, 323 F. Supp. 2d, at 540)).

        The loss of clients and goodwill resulting from Herriott plan to breach the non-solicitation

provisions in his RCA is no exception. The total monetary value of Willis’
                                                                   Willis' loss of clients would be

very difficult, if not impossible, to calculate. Nor could the lost goodwill that Willis has built with

these clients be easily quantified and compensated. Under these circumstances, Willis is and will

continue to be irreparably harmed by the conduct of Herriott and injunctive relief is warranted.

        D.       The Balance Of the Equities Favors The Preliminary Injunction.

                                                    Willis’ favor. In determining whether to grant a
        Next, the balance of the equities weighs in Willis'

                        “courts must balance the competing claims of injury and must consider the
preliminary injunction, "courts

effect on each party of the granting or withholding of the requested relief.”
                                                                     relief" Winter, 555 U.S at 24.

                                                     Willis’ favor. Failure to enforce the Forum Selection
Here, the balance of the equities tilts decidedly in Willis'

Clause would not only deprive Willis of its private contractual bargain, but also deny it the protections

and values realized by enforcing forum selection clauses as a matter of public policy—that is,

“certainty and predictability in the resolution of disputes."
"certainty                                         disputes.” Brooke Grp. Ltd. v. JCH Syndicate 488,

663 N.E.2d 635, 638 (N.Y. 1996).

        By refusing to comply with the Forum Selection Clause, Herriott threatens Willis'
                                                                                  Willis’ strategic

business priorities, including client relationships, and endangers Willis'
                                                                   Willis’ investments, profits, current

and prospective customers, and goodwill with the Restricted Clients. Herriott, in contrast, will not

face any hardship much less hardship that is undue from litigating in this District. Herriott bargained

away his right to resolve any suit, action or proceeding arising out of or relating to the RCA in any

court other than one in New York. See BP Prods. N. Am. Inc. v Motor Parkway Amoco, 2006 U.S.

Dist. LEXIS 98029, at *5 (E.D.N.Y. Aug. 21, 2006) ("[A]ny
                                                  (“[A]ny hardship suffered by defendants upon

enforcement of the covenant is mitigated by the fact that defendants specifically agreed to the

                                                  -22-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 29 of 32



covenant in both the [contracts at issue], and that defendants received benefits under those

contracts....”). Rather, "[g]ranting
contracts....").         “[g]ranting preliminary injunctive relief will simply require [Herriott] to

                        obligations.” L.V:M. v. Lloyd, 318 F. Supp. 3d 601, 620 (S.D.N.Y. 2018).
comply with [his] legal obligations."

Thus, the balance of equities strongly tips favor of Willis.

        The evidence shows that following his resignation from Willis Re, and two days after Willis

Re commenced this Action, Herriott commenced the California Action for sole purpose of obtaining

permission from a California court to solicit and then provide services for the clients he serviced while

at Willis Re. This conduct poses serious harm to Willis in that Willis is at risk of losing its clients.

Herriott, on the other hand, is free to continue working for TigerRisk Partners and his livelihood will

not be jeopardized by an injunction. Indeed, the RCA does not prevent Herriott from competing with

Willis and/or applying the knowledge and skill that he has obtained as a reinsurance professional.

Under these circumstances, a balancing of the hardships heavily weighs in favor of injunctive relief.

        E.       The Preliminary Injunction Is In New York's
                                                      York’s Public Interest.

        Finally, an injunction will serve the public interest. Forum selection clauses "are
                                                                                       “are prima facie

valid and should be enforced unless enforcement is shown by the resisting party to be ‘unreasonable’
                                                                                      `unreasonable'

under the circumstances."
          circumstances.” The Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 10 (1972). It is only

        “enforcement of valid forum selection clauses, bargained for by the parties"
through "enforcement                                                        parties” that plaintiffs

            “protect[] their legitimate expectations"
are able to "protect[]                  expectations” and thereby "further[]
                                                                  “further[] vital interests of the justice

system.” Atl. Marine Constr. Co. v. United States Dist. Court, 571 U.S. 49, 63 (2013).
system."

        Indeed, "[i]n
                “[i]n New York, agreements negotiated at arm's
                                                         arm’s length by sophisticated, counseled

                                                                                  York’s] strong
parties are generally enforced according to their plain language pursuant to [New York's]

public policy favoring freedom of contract."
                                  contract.” 159 MP Corp. v Redbridge Bedford, LLC, 33 N.Y.3d

                                   “New York has a strong public policy of enforcing forum
353, 367 (N.Y. Ct. App. 2019). And "New

selection clauses so that parties are able to rely on the terms of the contracts they make."
                                                                                      make.” Lazare

                                                   -23-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 30 of 32



Kaplan Int'l Inc. v. KBC Bank NV., 337 F. Supp. 3d 274, 293 (S.D.N.Y. 2018). In particular, with

N.Y.. Gen. Oblig. Law § 5-1402, "the
                                “the [New York] Legislature made explicit that ‘public
                                                                               `public policy favors

New York courts retaining lawsuits where New York is the designated forum.'"
                                                                    forum.’” Babcock & Wilcox

Co. v. Control Components, Inc., 614 N.Y.
                                     N.Y.S.2d
                                          S.2d 678, 681 (N.Y. Sup. Ct. 1993) (citation omitted).

        Given these critical objectives, an injunction furthers the public interest by enforcing the terms

of the RCA. See Citigroup Global Mkts., Inc. v. Mun. Elec. Auth., 2014 U.S. Dist. LEXIS 110511,

              (“Since the forum selection clause constituted a waiver of MEAG's
*4 (S.D.N.Y.) ("Since                                                    MEAG’s right to arbitration,

an injunction would favor the public interest because it would enforce the terms of the contract

            parties.”). See also Gen. Protecht, 651 F.3d at 1365-66 (same). The New York public
between the parties.").

interest weights strongly in favor of an injunction in favor of Willis and against Heniott.
                                                                                   Herriott.

        In addition, New York public policy supports the enforcement of reasonable restrictive

covenants, including non-competition agreements that are more restrictive than the covenants at issue

      “[Restrictive] covenants serve an important public-policy function by encouraging employers
here. "[Restrictive]

to make significant investments in training key employees and permitting employers to share

confidential information with employees, which encourages the free exchange of ideas among top

personnel.” Verizon Communications, Inc, v. Pizzirani, 462 F. Supp. 2d 648, 662 (E.D.P.A. 2006)
personnel."

(applying New York law); see also Estee Lauder Cos. v. Batra, 430 F. Supp. 2d 158, 179 (S.D.N.Y.

2006) (rejecting defendant’s          “that the purpose of the Non-compete Agreement is pernicious
                 defendant's argument "that

       York’s policy regarding covenants not to compete). The New York public interest would be
to New York's

served by granting Willis'
                   Willis’ request for injunctive relief as outlined herein.

III.    ANY BOND THE COURT ORDERS AS SECURITY FOR INJUNCTIVE RELIEF
        SHOULD BE NOMINAL

                                        “The court may issue a preliminary injunction or a temporary
        Fed. R. Civ. P. 65(c) provides: "The

restraining order only if the movant gives security in an amount that the court considers proper to pay

the costs and damages sustained by any party found to have been wrongfully enjoined or restrained."
                                                                                       restrained.”
                                                  -24-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 31 of 32



        Applied here, any bond the Court orders as security for the issuance of a temporary restraining

order or preliminary injunction should be nominal. As Rule 65(c) provides, the purpose of the bond

is to protect the defendants against damages they may sustain if the injunctive relief was wrongly

issued. The risk of loss to Heniott
                            Herriott after the issuance of a temporary restraining order is virtually non-

existent. Accordingly, Willis requests that the Court only require it to post a nominal bond as security

for the issuance of the injunctive relief it seeks.

IV.     PLAINTIFFS ARE ENTITLED TO EXPEDITED DISCOVERY

        Expedited discovery is routinely granted in actions like this. See Digital Sin, Inc. v. John Doe,

1-176, 279 F.R.D. 239, 241 (S.D.N.Y. 2012) (quoting Ayyash v. Bank Al-Madina, 233 F.R.D. 325,

326-27 (S.D.N.Y. 2005)); Benham Jewelry Corp. v. Aron Basha Corp., No. 97-Civ.-3841 (RWS),

1997 WL 639037, at *20 (S.D.N.Y. Oct. 14, 1997). Under the applicable standard, good cause exists

to order expedited discovery, the request is reasonable in light of all the surrounding circumstances,

and the need for expedited discovery outweighs the prejudice to the responding party. Willis seeks

expedited discovery to mitigate the injury caused by Hellion's
                                                     Herriott’s breach of his RCA. The Court has

                              Herriott has willfully breached his RCA and intends to continue to do so.
before it clear evidence that Heniott

The expedited discovery sought by Willis will be reasonable and narrowly tailored. Herriott cannot

complain that he will be prejudiced by having to engage in expedited discovery. To the contrary,

Willis will be prejudiced if expedited discovery is not ordered because it will be exposed to continued

harm as a result of Hellion's
                    Herriott’s blatant and willful violations of his RCA. For all the foregoing reasons,

expedited discovery is warranted in this case.

                                             CONCLUSION

        For all the foregoing reasons, Willis respectfully requests that the Court issue a temporary

restraining order and a preliminary injunction and grant the request for expedited discovery.




                                                      -25-
26523171v.5
              Case 1:21-cv-00487-JMF Document 11 Filed 01/28/21 Page 32 of 32



Dated: New York, New York
       January 28, 2021

                                                  WHITE AND WILLIAMS LLP



                                         By.
                                         By:
                                               Scott H. Casher, Esq.
                                               George C. Morrison, Esq.
                                               Times Square Tower
                                                                Suite 2900
                                               7 Times Square, Sulk
                                               New York, New York 10036
                                                         for Plaintiffs
                                               Attorneysfor




                                           -26-
26523171v5
26523171v.5
